Citation Nr: 0125151	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-03 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for herniated nucleus pulposus, status 
post L5 left hemilaminectomy and L5-S1 diskectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from January 1979 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for a low back disability and assigned a 20 
percent rating therefor, effective as of February 1, 1999, 
the first day following the veteran's last day of active 
service.  In a February 2001 rating decision, the RO assigned 
a 40 percent rating for this disability, effective as of 
February 1, 1999.  The veteran indicated continued 
disagreement with the rating assigned.


REMAND

In the course of pursuing her claim, the veteran indicated 
that she was accorded treatment in September 1999 at the 
Mobile, Alabama, VA Outpatient Clinic.  Records pertaining to 
that treatment, however, have not been associated with her 
claims folder.  These records, and any other records compiled 
pursuant to VA treatment, must be obtained and reviewed by 
VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board is of the opinion that the report of 
another VA orthopedic and neurologic examination would be 
helpful.  The Board notes that, while the veteran has 
indicated a persistent history of low back muscle spasms and 
lower extremity radiculopathy, the report of the most recent 
VA examination, dated in March 2000, does not reflect the 
presence of such impairment.  An examination that 
specifically addresses these concerns should be undertaken.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
The provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date.  The only exception is the 
amendments to 38 C.F.R. § 3.156 pertaining to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
concerning VA assistance in the case of claims to reopen 
previously denied final claims.  In those types of cases, the 
VCAA only applies if the claim to reopen was filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 
2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and the recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required to comply with the notification and assistance 
provisions of the VCAA-including insofar as obtaining the VA 
outpatient treatment records alluded to above and having the 
veteran 
re-examined.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
Mobile, Alabama, VA Outpatient Clinic 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran at that facility, to 
include but not limited to treatment 
accorded her in September 1999.

2.  With respect to the above, all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and, in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations, 
in order to ascertain the severity of her 
lower back disability.  All tests 
indicated should be accomplished at this 
time.  The examiners should be 
specifically requested to indicate 
whether there are persistent symptoms 
compatible with sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  They should 
also indicate the nature and degree of 
any functional impairment, such as due to 
pain, resulting from this disorder.  The 
claims folder should be made available to 
the examiners for review before their 
examination.  

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

5.  Thereafter, the RO should readjudicate 
this claim.  This review should include 
consideration of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

